ORDER
This case came before a hearing panel of this court for oral argument October 19, 1993, pursuant to an order which had directed the plaintiff to appear and show cause why his appeal should not be denied and dismissed.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown.
We have previously considered aspects of this case in S. Thomas Cotroneo v. The Alpine Country Club, No. 90-554-Appeal (Order, entered October 18, 1991) and S. Thomas Cotroneo v. The Alpine Investment Company, No. 91-41-Appeal (Order, entered October 18, 1991). Most recently the plaintiff challenges his expulsion from the Alpine Country Club after hearing before the Board of Directors of said club.
A justice of the Superior Court denied plaintiffs request for injunctive relief. The plaintiff appeals from this judgment. We are of the opinion that the trial justice was correct in declining to interfere with the internal affairs of a voluntary association, since due process in accordance with the rules and bylaws of that association was accorded to *731the plaintiff. See Hebert v. Ventetuolo, 480 A.2d 403 (R.I.1984); Bartley v. Augusta Country Club, 254 Ga. 144, 326 S.E.2d 442 (1985).
Consequently, the plaintiffs appeal is denied and dismissed. The judgment of the Superior Court is affirmed.
LEDERBERG, J., did not participate.